PER CURIAM.
James Anthony Guinn appeals orders of restitution the trial court entered in four cases. We affirm that portion of each order setting forth the amount of restitution. However, Guinn correctly argues and the state concedes that the trial court improperly delegated to the probation officer the determination of Guinn’s payment schedule. See Briggs v. State, 647 So.2d 182 (Fla. 1st DCA 1994). Accordingly, we reverse that portion of each order delegating to the probation officer the determination of the restitution payment schedule and remand to the trial court to establish the payment schedule and to enter the appropriate order. We otherwise affirm the judgments and sentences.
Affirmed in part; reversed in part; and remanded for entry of new orders directing the payment schedule of restitution.
CAMPBELL, A.C.J., and PARKER and LAZZARA, JJ., concur.